By the Court.

McDonald, J.
delivering the opinion.
The act of the Legislature of 1850, Cobb 462, prohibits the Judge presiding at the trial of a defendant, in an indictment from intimating his opinion' to the jury in his charge as to the guilt of the accused. If he violates this statute, this Court is required to reverse the judgment.
Under the charges of the indictment in this case, it is ne*479cessary for other facts to be proven besides an act of adultery, to warrant the conviction of the defendant. We do not say that enough was not proven to justify the verdict of the jury. That is not the question. Did the Court in his charge to the jury intimate an opinion as to the guilt of the accused.
He said to them that if they believed a single act of adultery had been proved, they should find the defendant guilty.
Although it was doubtless the intention of the presiding Judge, simply to expound the law, it seems to us, that he intimated an opinion as to the conclusion to which the jury must come, from the finding of one of two or more facts, which are necessary to constitute the offence charged in the indictment. It was the incautious use of a single word by the Court, which could scarcely have misled the jury, hut under the positive requirement of the statute and the construction placed upon it in the case of Ells vs. The State, 20 Ga. 468, we feel constrained to reverse the judgment of the Court below.
Judgment reversed.